Citation Nr: 1431647	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-04 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating for post-surgical residuals of a cyst excision which are currently rated at 20 percent. 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to March 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the RO in Muskogee, Oklahoma.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  For the entire period of this appeal, the Veteran's left wrist disability has been manifested by limited and weakened motion which approximates favorable ankylosis, without unfavorable ankylosis in any degree, with moderately severe incompetence of the extensor retinaculum, with no separately compensable neurological impairment or scarring, and with remaining effective function in excess of that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.

2.  The Veteran's left wrist disability causes moderately-severe impairment of the muscles of the left hand and fingers.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a left wrist disability are not met for the entire period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2013).

2.  The criteria for a separate 20 percent rating for a Group VIII muscle injury are met for the entire period; the criteria for a rating in excess of 20 percent are not met for the entire period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5308 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1971 rating decision, the RO granted service connection for a left wrist disability, specifically "cyst left (minor) lunate," and assigned a 50 percent initial rating under Diagnostic Code 5299-5214, effective March 9, 1971, the day following discharge from active duty.  In the letter accompanying the rating decision, the RO informed the Veteran that the 50 percent rating was assigned on a temporary basis for a 12-month period of convalescence following surgery.  That same letter informed the Veteran that, upon termination of the 12-month period of convalescence, the wrist would be reexamined and a disability rating assigned on the basis of that examination.  Prior to the termination of the 12-month period of convalescence, a VA examination was conducted in December 1971.  Based on the results of this examination, in a January 1972 rating decision, the RO assigned a 20 percent rating for the left wrist, effective April 1, 1972.  The current appeal arises from a claim received at the RO on October 20, 2009.  

The Veteran asserts that his left wrist disability is worse than currently evaluated.  Specifically, he has reported experiencing pain and limited motion of the wrist as well as weakness in his left hand which reduces his ability to grasp, carry and manipulate objects.  

The Board notes that the RO scheduled an examination in October 2010 in an attempt to obtain specifics as to residuals other than joint impairment; however, the Veteran did not report for the examination at the time scheduled.  The Veteran explained that he had called the RO and requested that the examination be conducted at a different location and that the RO agreed to this.  The Board finds that the examination scheduled by the RO is not necessary to fairly adjudicate this issue as the record includes a comprehensive evaluation of the left wrist in the form of a June 2010 VA orthopedic consultation.  This evaluation includes musculoskeletal and neurological findings as well as X-rays.  The record also includes contemporaneous neurological findings.  

Based on the June 2010 orthopedic consultation, the Board finds that a separate compensable disability rating is warranted for impairment of Muscle Group VIII associated with the Veteran's service-connected left wrist injury.  The June 2010 examiner described partial incompetence of the extensor retinaculum resulting in some bowstringing of the fourth extensor tendons.  Muscle Group VIII addresses the muscles arising mainly from the external condyle of the humerus and extensors of the carpus, fingers, and thumb, affecting extension of the wrist, fingers, and thumb, as well as abduction of the thumb.  See 38 C.F.R. § 4.73, Diagnostic Code 5308.  In light of the functions affected, the anatomical localization, and the symptomatology found on examination and noted by the Veteran, the Board finds that this is the most appropriate diagnostic code.  

Under Diagnostic Code 5208, severe impairment of Muscle Group VIII involving the minor extremity warrants a 20 percent rating, as does moderately-severe impairment.  Moderate impairment warrants a 10 percent rating.  Slight impairment warrants a 0 percent rating.  As established by VA examination reports, the left upper extremity is the minor extremity.  In other words, the Veteran is right handed.  

VA regulations state that no rating will be assigned for muscle groups which act upon an ankylosed joint, with two exceptions not involving the wrist.  38 C.F.R. § 4.55(c).  However, in awarding a separate rating in this case, the Board notes that its intent is not to recognize any effect on the muscles of the left wrist, but the impact the service connected disability has had on the Veteran's left hand and fingers.  In this case, the Veteran has reported an inability (at least at times) to grasp and hold objects with his fingers and he has been found to have decreased grip strength in the left hand due to the extensor retinaculum injury.  That type of impairment is not compensated in a rating based on limitation of wrist motion or ankylosis of the wrist, but it does appear to be medically supported.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56.  



Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles-- 

(i) Type of injury.  Simple wound of muscle without debridement or infection. 

(ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results. No cardinal signs or symptoms of muscle disability. 

(iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles-- 

(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 

(ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. 

(iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles-- 

(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. 

(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability, if present, evidence of inability to keep up with work requirements. 

(iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles-- 

(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. 

(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: 

(A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. 
(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. 
(F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

After a review of all of the evidence, the Board finds that the functional impairment associated with the extensor retinaculum disability is moderately severe.  Regarding the type of injury, in this case, the injury is most consistent with the criteria for slight disability, i.e., a simple wound of muscle without debridement or infection.  However, with respect to the remaining factors, the Board finds that the Veteran's history and current findings are most consistent with moderately-severe impairment.  The service treatment records indicate that there was consistent complaint of cardinal signs and symptoms of muscle disability as defined above as well as an inability to keep up with work requirements which resulted in a medical evaluation board.  

Regarding current impairment, the Veteran reported to the November 2009 VA examiner that, during flares he experiences stiffness in the hand and is unable to move his fingers.  He cannot button his shirt, pick up a coffee cup or do any other daily task.  An April 2010 evaluation confirms that there is decreased grip strength as compared to the right hand.  The June 2010 orthopedic consultation reveals that the Veteran had been doing okay until about one year prior when he started noticing worsening of the left wrist.  When he moves the wrist in certain positions, he will drop things.  Thus, the evidence establishes that tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  While all of the factors for moderately-severe impairment are not met, the Board finds that these factors are more nearly approximated than those for slight or moderate impairment.  
 
The Board also finds that severe impairment is not shown under the signs and symptoms of muscle disability established under 38 C.F.R. § 4.56.  Notably absent from the record are findings such as ragged, depressed and adherent scars, loss of deep fascia or muscle substance, or soft flabby muscles, abnormal swelling or hardening of the muscles in contraction, severe impairment of function, X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, or induration or atrophy of an entire muscle.  

While severe impairment is not shown, the Board emphasizes that the rating schedule allows for no more than a 20 percent rating for the minor extremity even in the presence of severe impairment.  Accordingly, there is no prejudice to the Veteran resulting from this finding.  He has been assigned the maximum available rating for a Group VIII muscle injury involving the minor extremity.  

Turning to service-connected left wrist joint residuals, limitation of wrist motion is rated under Diagnostic Code 5215; however, that code provides a maximum rating of 10 percent.  

Diagnostic Code 5214 governs ankylosis of the wrist.  Where ankylosis is unfavorable in any degree of palmar flexion, or with ulnar or radial deviation, a 40 percent rating is for application for the minor appendage.  Where ankylosis is in any other position except favorable, a 30 percent rating is for application for the minor appendage.  Where ankylosis is favorable in 20 degrees to 30 degrees dorsiflexion, a 20 percent rating is for application for the minor appendage.  Extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

The Veteran is in receipt of the maximum rating available for ankylosis of the left wrist without a showing of unfavorable ankylosis (complete bony fixation).  

Ankylosis is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  

The Veteran does not in fact contend that he has bony fixation or union of the left wrist.  Moreover, the measured ranges of motion are inconsistent with a finding of true ankylosis, as motion has always been demonstrated clinically. 

The June 2010 orthopedic consultation reveals range of motion of the left wrist to 35 degrees flexion and 30 degrees extension.  In November 2009, the Veteran demonstrated dorsiflexion to 5 degrees, palmar flexion to 5 degrees, radial deviation to 5 degrees, and ulnar deviation to 5 degrees.  The same readings were made after repetitive range of motion exercises.  

Thus the evidence establishes that while the Veteran's left wrist disability is manifested by substantially limited motion, there is not true ankylosis within the meaning of the rating criteria to any degree.  

The Board acknowledges the Veteran's contention in the notice of disagreement that there was disintegration of the left wrist noted in a 1970 X-ray.  The Board has reviewed the results of the January 19, 1970 X-ray, which simply reads "Normal."  X-rays in November 2009 were also normal.  X-rays in June 2010 showed "a little irregularity at the scapholunate junction, although the joint spaces are still pretty well maintained in the carpal bones.  A little bit of slight decrease in the joint space at the thumb carpometacarpal joint.  There is still good alignment of the scapholunate angle."  The Board finds that there is no basis in the X-ray results for any higher rating or separate rating.  

The Veteran has described experiencing pain from activities such as pushing a shopping cart that "brings me to my knees" (June 2010 notice of disagreement).  The Veteran has described his pain as constant with debilitating flares (notice of disagreement and VA Form 9).  During flares, the pain can be 10 out of 10.  The Veteran asserted that the wrist was always swollen and stiff and "I can't use it."  

The Board acknowledges the Veteran's competent and credible assertions regarding the limited motion and use of his wrist due to pain.  The Board notes however that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  Symptomatology such as pain, as well as weakness, fatigue, and lack of endurance of the wrist are fully contemplated under the rating schedule for musculoskeletal disabilities.  The 20 percent rating under Diagnostic Code 5214 fully contemplates such factors.  It is important for the Veteran to understand that such symptoms are the basis for the 20 percent rating assigned by the Board for limited motion of the wrist.  As discussed above, favorable ankylosis is a finding that there is no effective range of motion remaining.  While painful motion is the equivalent of limited motion, such symptomatology is by definition considered in the rating for favorable ankylosis.  

The Board finds that a rating in excess of 20 percent is not warranted for any portion of the period on appeal as unfavorable ankylosis is not demonstrated and is not more nearly approximated than favorable ankylosis.  Highly probative evidence in this regard comes from the findings of the November 2009 examiner that there is no actual ankylosis.  Also significant, measured ranges of motion set out above are inconsistent with a finding of unfavorable ankylosis as motion through the neutral position (0 degrees) has always been demonstrated.  

The Board also finds that there is no neurological impairment associated with the service-connected disability.  Neurological findings in April 2010 were normal.  Moreover, a separate rating for scar residuals is not warranted as the November 2009 examiner found a linear 6-cm by .2-cm scar, which was not painful, not associated with underlying tissue damage, and not disfiguring.  There was no associated limitation of function regarding the scar.  

The Board must also address whether the Veteran's combined symptoms of the left wrist and hand approximate loss of use of the left hand under 38 C.F.R. § 4.71a, Diagnostic Code 5125 and the provisions governing special monthly compensation (SMC).  See 38 C.F.R. § 3.350, 4.63 (2013).  Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  

While the Veteran has asserted "I have very little use of my left arm" (notice of disagreement) and that his left wrist is always swollen and stiff and "I can't use it" (VA Form 9), the evidence overall does not meet or approximate the criteria for loss of use.  The Board notes that no medical professional who has examined the Veteran has ever advised or recommended an amputation of any portion of the hand.  Moreover, the clinical evidence reveals that significant effective function remains in the left hand despite what is acknowledged to be moderately severe functional impairment.  In so finding, the Board notes that, while certain symptoms such as pain have been described as constant, the more disabling aspects of the wrist and muscle disorders have been described in the Veteran's own words as subject to flares.  See VA Form 9, notice of disagreement ("It flares up from already painful to debilitating").  Thus, there are times when the Veteran has function of the hand.  For these reasons, the Board finds that neither SMC for loss of use of a hand nor a rating under Diagnostic Code 5125 is warranted.  

In sum, the Board finds that a separate compensable rating of 20 percent is warranted for a moderately-severe muscle injury resulting from the service-connected left wrist disability; however, a disability rating in excess of 20 percent for impairment of the left wrist is not warranted and separate ratings for neurological impairment and scarring are not warranted.  In addition, as the Veteran has not lost effective use of his hand, a rating under Diagnostic Code 5125 is not warranted, and SMC is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected left wrist disability is manifested by signs and symptoms such as pain and limited motion of the wrist, weakness of the wrist and hand, as well as fatigability and lack of and endurance, which impairs his ability to perform tasks involving the left hand.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedules for the wrist and muscles.  The diagnostic codes in the rating schedule corresponding to disabilities of the wrist and muscles provide disability ratings on the basis of limitation of motion and muscle injury.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement, etc.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in grasping, lifting heavy objects, and working with his hands.  In short, there is nothing exceptional or unusual about the Veteran's left wrist disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Veteran has not asserted that there was any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO obtained the Veteran's VA treatment records and provided a VA examination to evaluate his service-connected left wrist disability.  The record also contains a compressive orthopedic consultation regarding the left wrist and hand.  

The Veteran has made no specific allegations as to the inadequacy of the June 2010 examination, although he appears to disagree with the measured range of motion.  As noted above, he is assigned a disability rating which contemplates complete bony fixation (i.e. no movement) of the joint.  

Regarding the November 2009 examination, the Veteran has asserted that the report incorrectly characterized his symptoms; however, the Board has considered the Veteran's assertions as both credible and competent evidence and has used his assessments in determining the appropriate ratings.  There is no prejudice resulting from the November 2009 examiner's characterization of symptoms.  


ORDER

A disability rating in excess of 20 percent for left wrist impairment resulting from a left-wrist cyst excision is denied.  

A separate disability rating of 20 percent, but not higher, for muscle impairment resulting from a left-wrist cyst excision is granted, subject to the laws and regulations governing the award of monetary benefits.
  

____________________________________________
MATTHEW W. BLACKWELDER	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


